Name: Commission Regulation (EEC) No 3944/89 of 20 December 1989 laying down detailed rules for applying the supplementary trade mechanism to fresh fruit and vegetables
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  plant product;  information technology and data processing;  trade policy;  Europe
 Date Published: nan

 No L 379/20 28 . 12. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3944/89 of 20 December 1989 laying down detailed rules for applying the supplementary trade mechanism to fresh fruit and vegetables reasonable, in order to leave trade patterns undisturbed, to take account of traditional consignments from the Spanish market ; whereas, furthermore, the criteria to be applied for allocation the issue of exit documents within quantitative limits should be defined ; Whereas the content and frequency of the communi ­ cations to be sent by the Member States to the Commission should be laid down in order to ensure the satisfactory administration of the supplementary trade mechanism ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Regulation (EEC) No 3210/89 lays down general rules for the application, as from 1 January 1990, of the supplementary trade mechanism provided for in Article 81 of the Act of Accession to consigments, from Spain to the rest of the Community excluding Portugal of the fruit and vegetables listed in the Annex to Commission Regulation (EEC) No 816/89 (2) ; whereas the dtailed rules relating in particular to the statistical monitoring mechanism, the issue of the exit document and the communications required for the proper administration of the system should be adopted ; Whereas, to ensure that the mechanism provided for by the Act of Accession fulfils its purpose, which is to avert risks of disturbance or, as necessary, to allow prompt and appropriate action in response to market disturbances, statistical monitoring must be based, throughout the marketing year and for each of the products concerned, on systematic checking of the quantities consigned from Spain to the rest of the Community ; Whereas, with a view to the same objective, the national exit document issued by the authorities of the country of export during periods II and III, when the market situation is sensitive and very sensitive respectively, must contain the necessary particulars and constitute an appropriate instrument with which to monitor precisely and reliably the rate and trend of consignments of the Spanish products concerned ; whereas, during period III, in order to monitor consignments more closely and be in a better to control the trend thereof, provision should be made for the exit document to be issued on application and within a specified time where Article 6 of Regulation (EEC) No 3210/89 is applied ; Whereas, should it be decided to restrict the issue of exit documents on account of market disturbances, it is Article 1 This Regulation applies to consignments from Spain to the rest of the Community excluding Portugal of the fruit and vegetable products listed in the Annex to Regulation (EEC) No 816/89 and subject to the supplementary trade mechanism, hereinafter referred to as the 'STM', from 1 January 1990 onwards. Article 2 1 . Consignments of products as referred to in Article 1 shall be subject to a statistical monitoring system set up by the Spanish authorities. Such monitoring shall be based on systematic checking of the quantities consigned . 2. The Spanish authorities shall notify the Commission periodically, in respect of each of the products concerned, of the quantities consigned to the rest of the Community excluding Portugal, specifying the probable destinations . The frequency of such notification shall be laid down for each product and may vary according to the periods defined in Article 2 of Regulation (EEC) No 3210/89 . The figures shall be communicated at least once a month and not later than the fifth day of the month for products consigned in the preceding month. Article 3 1 . During periods II and III, consignments from Spain shall be subject to the presentation of a specific exit document, the 'Documento de salida', issued on application from the exporter by the authorized bodies listed in the Annex hereto. (') OJ No L 312, 27. 10. 1989, p . 6. 0 OJ No L 86, 31 . 3 . 1989, p. 35 . 28 . 12. 89 Official Journal of the European Communities No L 379/21 Article 7 1 . Where, during period III, restrictions are placed on the issue of documents pursuant to Article 6 of Regulation (EEC) No 3210/89, at least 90 % of the quantities making up the indicative ceiling shall be reserved for traditional operators . Operators shall be deemed to be traditional if they consigned the product concerned to the Community market during the preceding marketing year. The remainder shall be reserved for non-traditional operators. The quantities referred to in the preceding subparagraph not applied for by non-traditional operators shall be allocated to other operators, and vice versa. 2. Where quantitative restrictions are applied, individual exit documents shall be issued as follows : (a) within the aggregate quantity reserved for the traditional operators, by applying one or more than one of the following procedures :  by applying a standard rate of reduction to the quantity applied for,  in proportion to the quantity applied for,  on the basis of the quantities consigned during the corresponding period of the preceding marketing year and, as applicable, since the start of the current marketing year ; furthermore, if the traditional operator is a group of consignors, an increase in the number of members may be taken into account. (b) within the quantity reserved for non-traditional exporters, by applying a standard rate of reduction to the quantity applied for, or in proportion to the quantity applied for. 3 . During the period of application of the mechanisms laid down in paragraphs 1 and 2, the competent authorities may refuse exit documents to operators who, on several occasions since the start of period III for the product concerned, have failed to use the document issued for a significant percentage of at least 20 % of the quantities granted to them or who have repeatedly failed to comply with Article 3 (4). 4. In cases of fraudulent utilization, consignors shall forfeit the right to obtain an exit document for the remainder of the marketing year. Article 8 The Spanish authorities shall communicate the following information to the Commission by written telecommuni ­ cation : 1 . forward estimates of consignments to the rest of the Community market excluding Portugal for the following week, indicating as far as possible the probable destinations of the exports ; this information shall be communicated not later than 12 noon every Thursday (Brussels time) ; except where special provisions apply in period I, the information shall be communicated once a month by the 25th day at the latest, in respect of consignments in the following month. 2. The exit document shall bear :  the heading 'Document de Salida  Regulation (EEC) No 3944/89',  the name of the product being consigned and the corresponding Combined Nomenclature code,  the name of the consignor,  the net weight of the product,  the probable destination,  an identification number, the date of issue and the week of validity. The exit document shall be sent to the Commission for publication in the 'C' Series of the Official Journal of the European Communities. 3 . Exit documents shall be detached from a counterfoil book. They shall comprise three sheets ; the counterfoil or top copy shall be kept by the issuing authority ; the second and third sheets shall be given to the consignor, who shall have them endorsed by the competent inspection deparments prior to exit Spanish territory ; those departments shall keep the second sheet ; the third sheet shall be kept by the consingnor. 4. Any unused documents shall be returned to the issuing authority without delay. 5 . On consignment, a maximum tolerance of 2 % in excess of the quantity declared on the exit document shall be allowed. Article 4 During period II and period III except where Article 6 of Regulation (EEC) No 3210/89 applies, the exit document shall be issued immediately to any applicant, regardlers of his place of establishment within the Community, by the authorities listed in the Annex hereto. Article 5 During period III, where Article 6 of Regulation (EEC) No 3210/89 applies, (a) applications for exit documents shall be made in writing, including any form of written telecommuni ­ cation, by 12 noon on Thursdays ; (b) exit documents shall be issued not later than 5 p.m. on the following Friday  for the quantity applies for, if the aggregate quantities applied for do not exceed the indicative celling laid down for the period ocncerned,  for a smaller quantity in accordance with Article 7, if the aggregate quantities applied for exceed the indicative ceiling. Article 6 The exit document shall be valid for a specific calendar week, notwithstanding any special measures. The colour of the document may vary according to the week of validity. No L 379/22 28 . 12 . 89Official Journal of the European Communities 2. the quantities in respect of which exit documents have been issued  during period II, by 12 noon at the latest on the Tuesday in respect of the preceding week,  during period III , by 5 p. m. at the latest each day in respect of the preceding day. 3 . during periods II and III, the quantities in respect of which exit documents have been used, specifying, for period III, the week of validity of the documents and the quantities in respect of which exit documents have been returned pursuant to Article 3 (4).  quantities produced,  quantities marketed on their markets,  quantities coming from Spain and released for consumption on their markets,  price quotations on production and import markets and, where applicable, on wholesale markets, broken down by quality class . This information shall be forwarded by written telecom ­ munication once a month. More accurate information to be forwarded at more frequent intervals shall be required as the need arises in respect of each product, in particular for periods II and II . Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . Article 9 Member States shall notify the Commission of the following in respect of products subject tot the STM : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission 28 . 12. 89 Official Journal of the European Communities No L 379/23 ANNEX . 1 . Authorities responsible for issuing of the 'documento de salida' in case of application of period II CENTROS DEL SOIVRE Algeciras Muelle del Navio Tel . : 956/65 66 21 , 65 48 06 Gandia GermanÃ ­as 38 46700 Tel. : 96/2 86 46 83 GijÃ ³n Libertad 10 33206 Tel. : 985/35 43 43 Alicante Orense 4 03003 Tel. : 22 71 39 Almeria General Ramayo 9 04004 Tel. : 951 /23 79 11 , 23 36 07 Badajoz Ronda del Pilar 4 06002 Tel. : 924/23 31 46 Barcelona Granada Mercogranada Tel . : 958/26 43 33 Granada Recogidas 12 18002 Tel . : 958/26 14 52 Huelva TorreÃ ³n EstaciÃ ³n MarÃ ­tima Internacional 1 08004 HernÃ ¡n Cortes 1 21001 Tel. : 955/24 81 85, 25 99 26 IrÃ ºn Tel . : 93/3 01 66 40, 3 01 61 38, 3 17 09 99 Bilbao Estaciones de Camiones Tel. : 943/62 57 83 IrÃ ºn Mazarrero 31 48009 Tel.: 94/4 23 54 21 , 4 23 53 91 Burgos Iparralde  Edificio Kostorbe  20300  Tel. : 943/62 02 66 Aduana de Burgos C.N. 1 Tel. : 947/21 97 52 IrÃ ºn Laboratorio Cadiz Tel. : 943/63 01 71 Plaza 3 carabelas 5 11004 Laboratorio Soivre Madrid Edificio Gefidoks c/. Alcarria Coslada (Madrid) Tel. : 956/22 11 61 , 22 11 52 Canfranc Tel.: 91 /2 05 57 24, 6 72 76 20 Feirnando el CatÃ ³lico 9 Tel.: 974/3733 95 La CoruÃ ±a San Andres 143 15003Cartagena Alfonso XIII 3 30801 Tel.: 981 /22 54 34, 22 69 18 Tel.: 966/50 17 48 La JonqueraTel. : 972/54 06 45 MalagaCartagenaMuelle Tel. : 966/50 53 78 EstaciÃ ³n marÃ ­tima del Puerto 1 Tel . : 952/21 34 27 MotrilCastellÃ ³n Puerto de Has 1 12002 Estaciones de Camiones Tel . : 958/60 50 58 Tel.: 964/22 3986, 22 38 12 Murcia Puerta Nueva 16 30001 Tel . : 968/24 44 12, 24 44 16 NoaÃ ­n CastellÃ ³n Muelle Tel. : 964/21 54 38, 21 20 10 Gandia EstaciÃ ³n de Camiones Tel. : 96/2 89 03 26 Edificio de la Aduana Tel.: 948/31 84 62 Gandia FF. CC. (Ferrocarril) PalamÃ ³s Fito Tel. : 96/2 86 58 69 Tel . : 972/52 25 26 No L 379/24 Official Journal of the European Communities 28 , 12. 89 Palma de Mallorca Muelle Visio 19 07000 Tarragona Rambla Nueva 3 43003 Tel.: 971 /72 31 67 Tel . : 977/23 24 32 Valencia Port-Bou Muelle Tel . : 972/39 03 33 Tel . : 96/3 23 08 29 Valencia Pintor Sorolla 3 46002 Tel . : 96/3 51 98 01 Vigo Salamanca  Ciudad Rodrigo AdministraciÃ ³n de Hacienda Carretera de BÃ ©jar 37800 Tel . : 923/46 23 62, 46 02 05 EstaciÃ ³n MarÃ ­tima Muelle TrasatlÃ ¡nticos-Puerto Tel.: 986/22 26 61 , 22 26 62 Vilamalla Edifico SEDFISA 17469 Santander Antonio L6pez 24 39009 Tel.: 942/22 87 82 Sevilla Republica Argentina 14 41011 Tel . : 972/54 06 44, 52 54 11 , 52 54 19 Zaragoza Breton 9 50005 Tel . : 976/3506 30Tel.: 954/27 35 43, 27 6797 2. Authorities responsible (or issuing of the documento de salida' in case of application of period III Alicante Oviedo Pza. de EspaÃ ±a s/n (33071 ) Tel . : 985/24 20 42, 24 20 28 Fax 985/27 24 10 Palma de Mallorca Rambla Mendez NuÃ ±ez, 4 (03071 ) Tel.: 965/20 11 47, 21 41 78 Fax 965/20 31 66 AlmerÃ ­a c/ Hermanos Machado, s/n (04071) Tel.: 951 /24 38 88, 24 34 76 Fax 951 /25 85 48 Barcelona c/ Ciudad de Queretaro, edif. multiple Tel . : 971 /46 50 12, 46 62 61 , 46 53 62 Fax 971 /46 69 35 San Sebastian Avda Diagonal, 631 (08071 ) c/ Guetaria, 2 triplicado (20071 ) Tel . : 943/41 12 03, 42 07 99, 42 37 12 Fax 943/42 68 36 Tel. : 93/3 39 75 00, 3 39 50 00 Fax 93/411 19 96 Bilbao P ° Federico Moyua, 3-1 edit. Hda. Santander Rodriguez, 5 (39071 ) Tel.: 942/22 06 01Tel. : 94/4 1 5 53 00, 4 1 5 53 05 Fax 94/4 16 52 97 CastellÃ ³n Fax 942/31 04 64 (manual) Sevilla Trinidad, 14 (12071 ) Tel.: 964/21 58 08, 24 17 33 Fax 964/20 60 56 Pza. de EspaÃ ±a-Puerta Navarra (41071 ) Tel . : 954/23 35 84, 23 52 57, 23 34 23 Fax 954/23 21 38 ValenciaDirecciÃ ³n general de comercio exteriorP ° de la Castellana, 162 Plantas 4a, 5a y 6a SecretarÃ ­a de estado de comercio Pascual y Genis, 1 (46071 ) Ministerio de economia y hacienda Tel . : 96/3 51 90 47, 3 51 99 60, 3 51 30 70Fax 96/3 51 18 24Tel.: 91 /2 59 15 72 Fax 91 /4 57 07 38 Valladolid Madrid Orense, 4-3 dcha. (28071 ) Jesus Rivero Menesas, 2 (47071 ) Tel. : 983/33 75 48, 33 93 21 Fax 983/34 37 67Tel. : 91 /4 55 28 68, 4 56 44 12 Malaga Avda de la Aurora, 467 (29071 ) Vigo Pza. de Compostela, 29 (36071 ) Tel. : 986/43 34 00, 43 40 83 Fax 986/43 20 48 Tel. : 952/33 42 58, 33 42 62 Fax 952/34 63 89 Murcia Zaragoza P « Alfonso X, 6 (30071 ) &gt; Coso, 42 (50071 ) Tel. : 968/23 94 58, 23 93 62 Fax 968/23 46 53 Tel.: 976/22 61 61 , 22 22 70 Fax 976/21 63 67